896 F.2d 546Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Wayne C. JOHNSON, Plaintiff-Appellant,v.VIRGINIA DEPARTMENT OF CORRECTIONS;  St. Brides CorrectionalCenter, Defendants-Appellees.
No. 89-7530.
United States Court of Appeals, Fourth Circuit.
Submitted:  Nov. 30, 1989.Decided:  Feb. 5, 1990.

Wayne C. Johnson, appellant pro se.
Before DONALD RUSSELL, WIDENER and PHILLIPS, Circuit Judges.
PER CURIAM:


1
Wayne C. Johnson appeals from the district court's order dismissing Johnson's 42 U.S.C. Sec. 1983 action.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Johnson v. Virginia Dept. of Corrections, C/A No. 89-66-AM (E.D.Va. Jan. 13, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.